{¶ 16} I would affirm the conviction of Cobb for obstructing official business on the sole ground that he fled from the officer attempting to stop him for jaywalking. This issue is recognized in the opinion as itself "legally sufficient" to support Cobb's conviction (p. 8), and I see no need to repeat what is stated there (pp. 8-9) about the fleeing issue.
 {¶ 17} This act of fleeing was an unequivocal action to intentionally thwart the police from performing their official business, thus proving Cobb's intent and purpose.
 {¶ 18} By contrast, I find that Cobb's apparent lack of cooperation with the police in establishing his identity is somewhat equivocal. As noted in the opinion, that issue is a close one. I do not dissent from the conclusion on this issue, nor do I necessarily agree with it. I simply prefer not to rely on it as an alternate ground to affirming the conviction.